         Case 1:20-mj-00021-GMH Document 1-1 Filed 02/06/20 Page 1 of 1



                                       STATEMENT OF FACTS

        On Wednesday, February 5, 2020, at approximately 12:05 p.m., Officer Tariq and Officer Joseph
of the Metropolitan Police Department (MPD) Narcotics and Special Investigations Division (NSID) Gun
Recovery Unit (GRU) were actively patrolling in the 4000 block of Minnesota Avenue Northeast in
Washington, D.C. They observed a black Nissan Altima traveling on Benning Road Northeast towards
Minnesota Avenue Northeast. The vehicle did not have a front plate affixed to the vehicle. As officers got
behind the vehicle, they observed a Maryland license plate reading 87155CH on the rear of the vehicle.
Maryland requires front tags. Officers conducted a traffic stop on the 3500 block of Clay Place Northeast.

        Officer Joseph approached the driver and sole occupant of the vehicle, later identified as Steven
Williams (Defendant Williams), to advise him of the reason for the stop and to obtain his license
information. Defendant Williams advised officers that his license was suspended. Defendant Williams was
stepped out of the vehicle and detained while officers attempted to confirm his license status.

         While officers were checking Defendant Williams’s license status, Officer Shifflett and his canine
Lucky conducted an exterior sweep of the public air around the vehicle. Lucky provided a positive
indication for the presence of firearms or firearms related materials. Officers searched the vehicle and a
firearm was recovered from the trunk of the vehicle. A WALES/NCIC check confirmed that Defendant
Williams had a suspended Maryland driver’s license. Defendant Williams was placed under arrest.

         At the Sixth District police station, Defendant Williams was read his Miranda Rights and waived
his rights to an attorney. Defendant Williams admitted to possessing the firearm that was recovered from
the trunk of the vehicle. He stated he purchased the firearm on the street and that he had the firearm in his
trunk due to showing it to some friends on Sunday, February 2, 2020. Defendant Williams also
acknowledged his prior felony conviction and stated that he understood he could not legally possess a
firearm.

         The firearm was determined to be a Smith and Wesson, model 10-6, .38 caliber handgun with a
serial number of 67932. When it was recovered, it was unloaded.

        Detective Del Po was present for the recovery of the weapon and the arrest of Defendant Williams.

        A criminal history check of Defendant Williams through the National Crime Information Center
confirmed that the defendant has a prior felony conviction in the Eighth Circuit Court for Baltimore City
Maryland, Criminal Case No. 00104076028 for Attempted First Degree Murder, Armed Robbery, and
Handgun Use in the Commission of a Crime. The defendant was sentenced to fifteen (15) years of
incarceration for this conviction. Therefore, the defendant was aware that this crime is punishable by more
than one year. There are no firearm or ammunition manufacturers in the District of Columbia.


                                                  _____________________________________
                                                  DETECTIVE KIRK DELPO
                                                  METROPOLITAN POLICE DEPARTMENT

SWORN AND SUBSCRIBED BEFORE ME ON THE 6th DAY OF FEBRUARY, 2020.


                                                          _______________________________
                                                          G. MICHAEL HARVEY
                                                          U.S. MAGISTRATE JUDGE
